                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   SCOTT R LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: scott.lachman@akerman.com
                                                             7   Attorneys for Bank of America, N.A.
                                                             8
                                                                                                UNITED STATES DISTRICT COURT
                                                             9
                                                                                                       DISTRICT OF NEVADA
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   BANK OF AMERICA, N.A.,                           Case No.: 2:17-cv-02566-GMN-DJA
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                  Plaintiff,
AKERMAN LLP




                                                            13                                                    MOTION TO RELEASE BOND
                                                                 v.
                                                            14
                                                                 MESA HOMEOWNERS ASSOCIATION; SFR
                                                            15   INVESTMENTS POOL 1, LLC,
                                                            16
                                                                                  Defendants.
                                                            17

                                                            18   SFR INVESTMENTS POOL 1, LLC,

                                                            19                    Counter/Cross Claimant,
                                                            20   v.
                                                            21
                                                                 BANK OF AMERICA, N.A.; COUNTRYWIDE
                                                            22   HOME LOANS, INC.; VENTURES TRUST
                                                                 2013-I-H-R BY MCM CAPITAL PARTNERS
                                                            23   LLC, ITS TRUSTEE; MICHAEL DYER, an
                                                                 individual; AUSTIN WISEMAN, an individual,
                                                            24

                                                            25                    Counter/Cross Defendants.

                                                            26

                                                            27

                                                            28
                                                                                                              1
                                                                 57954088;1
                                                             1                Bank of America, N.A. moves this court for an order returning the bond. On February 6, 2018,

                                                             2   the court ordered Bank of America to post a security bond for $500.00 [ECF No. 17]. On February 12,

                                                             3   2018, Akerman LLP posted a security bond on behalf of Bank of America, receipt number

                                                             4   NVLAS055346 for $500.00 [ECF No. 18].

                                                             5                The purpose of the cost bond is to provide "security for the costs and charges which may be

                                                             6   awarded against [the] plaintiff . . ." NRS 18.130(1). On December 7, 2020, the court granted the

                                                             7   parties' stipulation for dismissal, closing the case [ECF No. 110]. As this matter is now concluded, the

                                                             8   court will refund to Akerman LLP on behalf of Plaintiff the $500.00 security bonds, plus interest.
                                                             9                DATED this 28th day of April, 2021.
                                                                                                                     AKERMAN LLP
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                                                     /s/ Scott Lachman
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                                     MELANIE D. MORGAN, ESQ.
                                                                                                                     Nevada Bar No. 8215
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                                                     SCOTT R LACHMAN, ESQ.
AKERMAN LLP




                                                            13                                                       Nevada Bar No. 12016
                                                                                                                     1635 Village Center Circle, Suite 200
                                                            14                                                       Las Vegas, Nevada 89134

                                                            15                                                       Attorneys for Bank of America, N.A.
                                                            16

                                                            17

                                                            18                                                      IT IS SO ORDERED.

                                                            19                                                      Dated this ____
                                                                                                                               12 day of May, 2021.
                                                            20

                                                            21
                                                                                                                    ___________________________
                                                            22                                                      Gloria M. Navarro, District Judge
                                                                                                                    UNITED STATES DISTRICT COURT
                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                     2
                                                                 57954088;1
